Citation Nr: 1105857	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and/or depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the case 
was issued in May 2007, and a substantive appeal was received in 
June 2007.   

The Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, but 
rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 
(2009).  In view of this holding, the Board believes it 
appropriate to redescribe the psychiatric disability issue as 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and/or depression. 

The issue of entitlement to service connection an acquired 
psychiatric disability, to include PTSD and/or  depression is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Colon cancer was not manifested during the Veteran's active 
duty service or within one year of discharge, nor is the 
Veteran's colon cancer otherwise causally related to service, to 
include exposure to herbicides.

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service.

3.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated April 2005 and August 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran a July 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran an audiologic 
examination in August 2005, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the hearing loss and tinnitus 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
colon cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
provides that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Veteran's only contention is 
that he believes his colon cancer is caused by his presumed 
exposure to herbicides during his Vietnam service.  However, the 
Veteran as a lay person is not competent to offer a medical nexus 
opinion regarding exposure to herbicides.  Although a layperson 
is competent to report pertinent symptoms which may show a 
continuity to suggest a link to service, the Veteran is not 
claiming any continuity of symptoms since service.  He is 
essentially arguing that since prostate cancer is presumed to be 
due to herbicide exposure, colon cancer should as well.  The 
Veteran's representative has argued that some studies have shown 
an increased risk of digestive tract cancers due to herbicides.  
However, merely citing general studies does not, in the Board's 
view, satisfy the requirement of competent evidence to suggest a 
link to service to require an examination under McLendon.  No 
medical evidence has been submitted suggesting any nexus between 
the Veteran's colon cancer and his service.  The Board finds that 
a VA examination with nexus opinion is therefore not required. 

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as cancer and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

Colon Cancer

Review of the Veteran's service treatment records reveals nothing 
to suggest any manifestation of colon cancer during service, and 
the Veteran does not contend otherwise.  Moreover, there is no 
evidence suggesting that colon cancer was manifested within one 
year of discharge.  It appears that the colon cancer was 
diagnosed in about 2002, thirty some years after discharge from 
service.  

The Veteran's main argument is that his colon cancer is due to 
exposure to herbicides during his Vietnam service.  The Board 
acknowledges that applicable law provides that a veteran who, 
during active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116; 
See also Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further 
provide, in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active military, 
naval, or air service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  However, colon cancer 
is not a disease listed under these presumptive provisions.  In 
fact, VA has clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for a number of 
conditions, specifically including colorectal cancers.  See 
Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

Although not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(e), service connection may nevertheless be shown by 
competent evidence of a link to service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  However, as noted earlier, the 
Veteran as a layperson is not competent to offer an opinion as to 
a causal link between his exposure to herbicide and the 
development of cancer many years later.  This is a medical 
question, and the Veteran has not submitted any medical evidence 
suggesting a link between the development of his colon cancer and 
his exposure to herbicides in Vietnam.  As the case stands, the 
preponderance of the evidence is against his claim of entitlement 
to service connection for colon cancer. 

Hearing loss/tinnitus

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in- service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records do not reflect any findings 
attributed to hearing loss or tinnitus.  The Veteran's October 
1965 entrance examination reflects that right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz (converted 
to ISO (ANSI) units) were measured at 20, 15, 15, and 15 decibels 
respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 
2000 hertz, and 4000 hertz (converted to ISO (ANSI) units) were 
measured at 15, 10, 25, and 50 decibels respectively.  

In May 1967, the Veteran sought treatment for a "stopped up" 
right ear.  He denied any pain in the ear.  He had a large amount 
of wax and dirt in it.  The ear was irrigated with water.  There 
was no follow up.

The Veteran's September 1968 separation examination reflects that 
right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 
and 4000 hertz were measured at 0, 5, 5 and 10 decibels 
respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 
2000 hertz, and 4000 hertz were measured at -5, -5, 0, and 5 
decibels respectively.  He completed a Report of Medical History 
in conjunction with the examination.  In it, he specifically 
denied hearing loss and ear trouble.    

The Veteran underwent a VA audiologic examination in August 2005.  
He complained of hearing loss and ringing in his ears.  He stated 
that when he was in the Army, his primary occupation was a Heavy 
Equipment Operator.  He reported military noise exposure in the 
form of firearms, electrical generators, trucks, construction 
work, and machine guns.  He stated that he never had any hearing 
protection.  He stated that he was also exposed to excessive 
noise as a civilian in the form of factory noise and pipe 
fitting.  However, he reported that he had hearing protection 
during these times.  He reported that he has had hearing loss for 
years, and that its onset has been gradual.  

The Veteran reported that he has suffered from bilateral tinnitus 
for years.  He 
stated that the ringing is as loud as normal conversation; but 
that he does not notice it unless he is in a quiet room.   

Upon examination, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 30, 30, 40, 
and 55 decibels respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 
30, 25, 40, and 55 decibels respectively.  The examiner's 
procedures included otoscopic viewing of the ear canals, 
typanometry, acoustic reflex thresholds, speech thresholds, pure 
tone thresholds by air and bone conduction, and monosyllabic word 
understanding scores.  She diagnosed the Veteran with bilateral 
mild to moderate sensorineural loss; normal middle ear function.  
She stated that she was unable to render an opinion regarding a 
possible nexus to service because she did not have access to the 
claims file.

The August 2005 examiner subsequently received the claims file 
and rendered a January 2006 addendum to her examination report.  
She noted that the Veteran's entrance examination reflected mild 
hearing loss in the left ear; and that the Veteran's September 
1968 separation examination revealed normal hearing bilaterally.  
She opined that noise exposure could not have contributed to the 
Veteran's current hearing loss.  

The Veteran submitted an August 2006 private audiologic 
examination report from Hemphill Hearing Center.  The report 
states that the Veteran was seen in July 2006 and that he 
complained of hearing loss and tinnitus that he believed began in 
the military.  The Veteran once again reported excessive noise 
exposure in service with no hearing protection.  He also reported 
a thirty year history of noise exposure in the construction 
industry, where he had the benefit of hearing protection when 
required.  

Audiometric tests revealed mild sloping to severe sensorineural 
hearing loss bilaterally.  Speech reception thresholds were 30 
decibels for the right ear and 25 decibels for the left ear.  The 
examiner opined that it was at least as likely as not that the 
Veteran's hearing loss and tinnitus are secondary to excessive 
noise exposure in the military.  The rationale was that the 
pattern of the hearing loss was consistent with others who have 
experienced excessive noise exposure with no hearing protection, 
and the fact that the Veteran stated that these conditions began 
in service.  

The Board therefore notes that there are two conflicting medical 
opinions in this case.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors such as 
reasoning employed by the medical professionals and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Adequate reasons and bases, in short, must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. 444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.

The Board notes that there is no indication that the private 
physician had access to the claims file.  Although a review of 
the claims file in not necessary, particularly if it can be shown 
that the examiner is familiar with the Veteran's medical history, 
in this case it is quite clear that the private physician was not 
familiar with the medical history.  She stated that her 
conclusion (that hearing loss and tinnitus are service related) 
was based in part on the fact that the Veteran stated that these 
conditions began while he was in service.  Had she been familiar 
with the Veteran's medical history, she would have known that the 
Veteran's September 1968 separation examination yielded normal 
findings.  Moreover, she would have known that the Veteran 
completed a Report of Medical History in September 1968, in which 
he specifically denied having hearing loss or any ear trouble in 
service.  Finally, had she been familiar with the Veteran's 
claims file and medical history, she would have known that in 
September 1968, the Veteran filed a claim for a thumb injury.  He 
failed to file a claim for hearing loss or tinnitus (further 
indicating that he did not suffer from either disability at that 
time).  Finally, had the examiner been familiar with the 
Veteran's claims file, she would have seen that the first 
complaint of any kind regarding either hearing loss or tinnitus 
is the claim itself (which was submitted 37 years after service).  

On the other hand, the VA examiner reviewed the Veteran's claims 
file prior to rendering her January 2006 medical opinion.  She 
was fully aware that the Veteran's hearing was normal upon 
separation from service.  Moreover, her rationale was based on 
facts documented in the claims file, as opposed to the history 
given by the Veteran (which is in stark contrast to the medical 
evidence).  

As such, the Board finds that the January 2006 VA opinion is more 
probative than that of the private physician in this case.

With regard to the Veteran's statements regarding hearing loss 
and tinnitus during service and continuing thereafter, the Board 
does not find such statements to be credible.  As already noted, 
he specifically denied hearing loss when he had an opportunity to 
do so at his separation examination.  His current assertions are 
simply inconsistent with the history form he signed at that time 
and certified as true.  It is also significant that he did not 
claim hearing loss or tinnitus when he filed a VA claim for an 
in-service thumb injury.  It is reasonable to believe that he 
would have included hearing loss and tinnitus with his thumb 
claim at that time if he in fact was of the belief at that 
timethat he had hearing loss and tinnitus which began during his 
service.  

The Board notes that the lack of any post-service treatment 
records until August 2005 (37 years after service) is probative 
to the issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board finds that no chronic disability was noted during 
service or for decades after service; and the more probative 
medical opinion regarding a possible nexus to service 
specifically weighs against the claims.  

As such, the Board finds that a preponderance of the evidence 
weighs against the claims.  As the preponderance of the evidence 
is against these claims, the benefit-of-the-doubt doctrine does 
not apply, and the claims for service connection for hearing loss 
and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).




ORDER

Entitlement to service connection for colon cancer is not 
warranted.  Entitlement to service connection for hearing loss is 
not warranted.  Entitlement to service connection for tinnitus is 
not warranted.  To this extent, the appeal is denied.  


REMAND

An Acquired Psychiatric Disability, to include PTSD and 
Depression

The August 2005 VA examiner found that the Veteran did not meet 
the criteria for a diagnosis of PTSD; however, the examiner found 
that the Veteran's anxiety and depression symptoms "could be due 
to his military experiences" and were also due to his more 
recent experiences including cancer.  The Board believes further 
medical development is necessary to fully assist the Veteran with 
this issue. 

The Board also notes that there was an amendment to 
38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  This amendment eliminated the 
requirement for corroboration that the claimed in-service 
stressor occurred if a stressor claimed by the Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA had contracted, confirms that the 
Veteran's symptoms are related to the claimed stressor, provided 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service.  In view of the need 
to return the case with regard to the depression aspect of the 
claim, the Board finds it appropriate to also request medical 
development of the PTSD aspect of the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination (by a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
had contracted).  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
current acquired psychiatric disorders 
diagnosed should be clearly reported.  

a)  If a diagnosis of PTSD is made, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the PTSD is related to the Veteran's fear 
of hostile military activity during his 
active duty service. 

b)  If a diagnosis of depression is made, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the depression is causally related to the 
Veteran's active duty service. 

The examiner is also requested to provide a 
rationale.  
  
2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


